NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-3347

                                DARLENE COOLEY,

                                                            Petitioner,

                                          v.

                    DEPARTMENT OF HOMELAND SECURITY,

                                                            Respondent.


      Lloyd Edward Tooks, of San Diego, California, argued for petitioner.

       Meredyth Cohen Havasy, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Jeanne E. Davidson, Director, and Martin F.
Hockey, Jr., Assistant Director. Of counsel was Tara K. Hogan, Trial Attorney. Of
counsel on the brief was Jerrold E. Rishe, United States Department of Homeland
Security, of Los Angeles, California.

Appealed from: Merit Systems Protection Board
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2008-3347


                                 DARLENE COOLEY,

                                                       Petitioner,

                                            v.

                      DEPARTMENT OF HOMELAND SECURITY,

                                                       Respondent.




                                    Judgment


ON APPEAL from the         Merit Systems Protection Board

in CASE NO(S).             SF0752080127-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, FRIEDMAN, and PROST, Circuit Judges).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT




DATED April 7, 2009                         /s/ Jan Horbaly
                                            Jan Horbaly, Clerk